UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52560 UNIONTOWN ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 98-0441419 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 999 Canada Place, Suite 404, Vancouver, British Columbia, Canada V6C 3E2 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 225,500,000 common shares issued and outstanding as of September 19, 2011. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. 2 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Financial Statements (Expressed in U.S. dollars) July 31, 2011 3 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Balance sheets (Expressed in U.S. dollars) July 31, October 31, $ $ (Unaudited) Assets Current Cash Prepaid expenses Equipment (Note 4) Oil and gas properties (Note 3) – Liabilities and Stockholders’ Equity Current Accounts payable and accrued liabilities Note payable (Note 5) Due to related party (Note 7) Convertible debt (Note 6) Stockholders’ Equity Common stock (Note 8) Preferred Stock Authorized: 20,000,000 shares, par value $0.001 Nil shares issued and outstanding – – Common Stock Authorized: 27,000,000,000 shares, par value $0.001 225,500,000 and 214,500,000 shares issued and outstanding, respectively Common stock subscribed (Note 8) ) Funds received in advance (Note 8) – Deficit accumulated during the exploration stage ) ) ) The accompanying notes are an integral part of these financial statements 4 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Statements of operations (Expressed in U.S. dollars) (Unaudited) Three Months Ended July 31, $ Three Months Ended July 31, $ Nine Months Ended July 31, $ Nine Months Ended July 31, $ From November 22, 2004 (Inception) to July 31, $ Revenues – Operating Expenses Amortization Consulting fees - – Foreign exchange (gain)loss ) ) Impairment of oil and gas property – Investor relations - – Office and general Professional fees Management fees – – Travel – – Total operating expenses Loss before other expense ) Other expense Interest expense ) Net loss ) Loss per share – basic and diluted – Weighted average number of common shares outstanding – basic and diluted The accompanying notes are an integral part of these financial statements 5 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Statements of cash flows (Expressed in U.S. dollars) (Unaudited) Nine months Ended July 31, $ Nine months Ended July 31, $ From November 22, 2004 (Inception) to July 31, $ Cash Flows from Operating Activities Net loss ) ) ) Adjustment for items not affecting cash: Amortization Foreign exchange loss Impairment of oil and gas property – – Change in non-cash working capital items: Prepaid expenses ) ) ) Accounts payable and accrued liabilities Due to related party ) Net cash provided by (used in) operations ) ) ) Cash Flows from Investing Activities Oil and gas properties ) – ) Purchase of equipment – – ) Net cash used in investing activities ) – ) Cash Flows from Financing Activities Proceeds from common shares and share subscriptions 3,296,100 3,296,100 – - Proceeds from related parties – Proceeds from convertible long term debt – Net cash provided by financing activities Increase (Decrease) In Cash ) Cash, Beginning – Cash, Ending Supplementary Cash Flow Information: Interest – – – Income taxes – – – The accompanying notes are an integral part of these financial statements 6 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Notes to the financial statements (Expressed in U.S. dollars) (Unaudited) July 31, 2011 Note 1 – Nature of Operations and Continuance of Business The accompanying unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles (“US GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission. They may not include all information and footnotes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended October 31, 2010 included in the Company’s Form 10K filed with the Securities and Exchange Commission. The unaudited interim financial statements should be read in conjunction with those financial statements included in the Form 10-K. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting primarily of normal recurring adjustments, have been made. Operating results for the three and nine months ended July 31, 2011 are not necessarily indicative of the results that may be expected for the year ending October 31, 2011. Note 2 – Significant Accounting Policies a) Basis of Presentation The interim unaudited financial statements and the related notes of the Company are prepared in accordance with generally accepted accounting principles in the United States and are expressed in U.S. dollars. The Company’s fiscal year-end is October 31. b) Use of estimates The preparation of these financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the useful life and recoverability of long-lived assets, fair value of sharebased payments, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. c) Comprehensive Loss ASC 220, Comprehensive Income establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at July 31, 2011 and 2010, the Company had no items that affected comprehensive loss. d) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. e) Reclassifications Certain reclassifications have been made to the prior period’s financial statements to conform to the current period. 7 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Notes to the financial statements (Expressed in U.S. dollars) (Unaudited) July 31, 2011 Note 3 – Oil and Gas Properties As of July 31, 2011, the Company has incurred the following on its oil and gas properties: Mussellshell Prospect $ New Miami Prospect $ Teton Prospect $ Total $ Acquisition cost Balance – October 31, 2010 – Additions Balance – July 31, 2011 Deferred exploration cost Balance – October 31, 2010 – Additions – Balance – July 31, 2011 – Musselshell Prospect On April 5, 2011, the Company entered into an option agreement to purchase a 75% interest in Musselshell Prospect in Montana. Under the terms of the agreement, the Company is required to issue 10,000,000 restricted common shares of the Company and grant 10,000,000 stock options with an exercise price of $3.00 per share until April 5, 2016. New Miami Prospect On April 8, 2011, the Company entered into an exploration agreement for the acquisition and exploration of a 75% interest in certain oil and gas claims in the area of Pondera County, Montana. The Company has agreed to undertake all of the costs to drill a test well on the property, which will entitle the Company to a 70% working interest after all payouts. Under the terms of the agreement, the Company is required to pay $300,000 to reimburse exploration expenses within five business days of the agreement (paid), and an additional payment of $800,000 on or before April 15, 2011 (paid). Teton Prospect On April 13, 2011, the Company entered into a letter of intent to acquire a 25% interest in certain oil and gas claims in the area of Chouteau County, Montana. Under the terms of the letter of intent, the Company will pay $275,000 to reimburse exploration costs upon signing of the letter of intent (paid). On May 30, 2011, the Company signed an exploration agreement to acquire the oil and gas claims. To complete the acquisition, the Company must make option payments of $200,000 on or before May 31, 2011(paid), $150,000 on or before June 15, 2011 (paid), and $1,000,000 on or before August 15, 2011. Upon payment of a further $1,500,000 towards a steam operation pilot project on the property, the Company shall earn an additional 75% working interest, for an aggregate 100% interest in the leases, which shall entitle the Company to 85% working interest before the payouts and a 70% working interest after the payouts, subject to 75% net revenue interest earned. 8 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Notes to the financial statements (Expressed in U.S. dollars) (Unaudited) July 31, 2011 Note 4 – Property and Equipment Cost $ Accumulated Amortization $ July 31, 2011 Net Carrying Value $ October 31, 2010 Net Carrying Value $ Computer Equipment Note 5 – Note Payable As at July 31, 2011, the Company owed $265,361 (2010 - $249,540) to a non-related party. The note is unsecured, non-interest bearing and due on demand. Note 6 – Convertible Debenture On May 28, 2008, the Company entered into a credit facility agreement with an non-related party Under the terms of the credit facility, the Company can borrow up to CAD $505,000 for a period of five years from the date of execution of this agreement. The maximum amount that the Company can draw is CAD $50,000 in any calendar month unless the Company requests a larger monthly sum by delivering notice in writing 20 days in advance. The balance is unsecured, bears interest of 3.98% per annum, and is due by May 28, 2013. The debt carries a convertible feature where the outstanding balance can be converted into common stock of the Company at $0.05 per share. The conversion feature had no intrinsic value and accordingly no beneficial conversion feature was recognized. Note 7 – Related Party Transactions As at July 31, 2011, the Company owed $337,282 (2010 - $1,835) to a shareholder of the Company. The amount owing is unsecured, non-interest bearing, and due on demand. Note 8 – Common Stock a) On February 4, 2011, the Company effected a three-for-one forward stock split of the outstanding shares of the Company’s common stock. The authorized capital increased from 9,000,000,000 shares of common stock with a par value of $0.001 to 27,000,000,000 shares of common stock with a par value of $0.001, and the Company’s issued and outstanding shares increased from 71,500,000 shares to 214,500,000 shares of the common stock. The effects of the forward stock split have been applied on a retroactive basis. b) On April 5, 2011, the Company issued 10,000,000 common shares with a fair value of $11,900,000 with respect to the acquisition of the working interest in the Musselshell Prospect. c) On May 1, 2011, the Company received subscription proceeds of $2,500,000 relating to a private placement of 1,000,000 common shares at $2.50 per common share. d) As at July 31, 2011, the Company received subscription proceeds of $796,100 relating to a private placement closed subsequent to July 31, 2011. The share price and number of shares to be issued have not been determined as of this reporting date. 9 UNIONTOWN ENERGY INC. (An Exploration Stage Company) Notes to the financial statements (Expressed in U.S. dollars) (Unaudited) July 31, 2011 Note 9 – Stock Options On April 5, 2011, the Company granted 10,000,000 stock options as part of the acquisition of the 75% working interest in the Musselshell Property. The fair value of the stock options granted was $11,440,955, and was calculated using the Black-Scholes option pricing model with the following assumptions: volatility of 100%, expected life of 5 years, riskfree rate of 2.28%, and no expected dividends. A summary of the changes in the Company’s stock options is presented below: Number of Options Weighted Average Exercise Price $ Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value $ Outstanding and exercisable, October 31, 2010 - Granted - - Outstanding and exercisable, July 31, 2011 - The weighted average fair value of options granted during the nine months ended July 31, 2011 was $1.14 per option (2010 – $Nil). As at July 31, 2011 and 2010, the Company had no unvested options and no unrecognized compensation costs. ] 10 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. Unless otherwise specified in this quarterly report, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to shares of our common stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company” mean Uniontown Energy Inc., unless otherwise indicated. We have no subsidiaries. Corporate Overview Uniontown Energy Inc. is an independent oil and gas company whose focus is the acquisition, development and production of oil and natural gas properties. Our company is focused on the acquisition, exploration, development and production of oil and natural gas properties. Our strategy is to build a portfolio of energy producing assets in known and producing oil and gas fields throughout North America. Our company’s primary focus is to acquire high value leasehold interests specifically targeting oil and gas shale resource prospects in North America. We do not intend to limit our focus to any single geographic area because we want to remain flexible and intend to pursue the best opportunities available to us. We believe our competitive advantage is our ability to continue to acquire leases directly from the mineral owners through “organic leasing.” Because of our size and maneuverability, we are able to deploy our land acquisition teams into specific areas based on the latest industry information. 11 Plan of Operation You should read the following discussion of our financial condition and results of operations together with our reviewed but unaudited financial statements and the notes to those reviewed but unaudited financial statements included elsewhere in this filing prepared in accordance with accounting principles generally accepted in the United States. This discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those anticipated in these forward-looking statements. Anticipated Cash Requirements For the next 12 months we plan to expend a total of approximately $5,489,750 for exploration, development and acquisition of oil and gas properties: Type of Expense $ General and administrative expenses Management and administrative costs Legal Fees Auditor Fees Lease Acquisition of properties through exploration expenditures Total Results of Operations Three months ended July 31, 2011 compared to three months ended July 31, 2010. Three months Three months ended ended July 31, 2011 July 31, 2010 Revenue $
